Holmes, C. J.
This case came before a single justice of this court upon a motion of the Attorney General for the acceptance of the determination and award of commissioners appointed under St. 1899, c. 419, to determine the proportion in which the cities and towns of the Metropolitan Parks District shall pay money into the treasury of the Commonwealth, annually, until the next award five years later. There was a counter motion by the town of Brookline that the award should be recommitted with instructions to the commissioners to report the method adopted for the apportionment, and whether the apportionment was based upon valuation or population, or special benefits or otherwise, and as to their rulings upon requests for rulings submitted to them by the town. There was also a further motion by the town of Westwood that the petition under which the commissioners were appointed be dismissed so far as it was concerned, on the ground that it was not liable for assessments under the above mentioned act. The single justice ordered a decree to be entered accepting the award, and reported the case to this court.
We will deal first with the motion of the town of Westwood. By the original statute, St. 1893, c. 407, § 3, it was enacted that the jurisdiction and powers of the metropolitan park commission “ shall extend to and may be exercised in ” certain cities *218and towns named, “ which cities and towns shall constitute the Metropolitan Parks District.” It is plain that these words, whatever else they may convey, express a territorial limit, as is made still plainer by the language of § 6, which speaks of “ a city or town within the said district.” In like manner the statute authorizing the park commissioners to construct roadways speaks of “ any lands . . . within said district.” St. 1894, c. 288, § 1. One of the towns named and within the district was Dedham. Afterwards by St. 1897, c. 226, § 1, a certain portion of “ territory now within the town of Dedham” was “incorporated into a separate town, by the name of Westwood,” with the usual division of property and liabilities. By § 5 Westwood was to pay its just and equitable proportion, according to its present assessed valuation, of Dedham’s debt due at the time of the act, “ including its proportion of any obligation on the part of the town of Dedham for the expenses of the metropolitan parks and the metropolitan sewers, until a new apportionment is made concerning the same.” The question is whether this territory remained within the district for purposes of future liability notwithstanding its separate incorporation.
We are of opinion that the setting off of Westwood as a new town did not take it out of the district, or exonerate it from future charges. We have gone far toward the conclusion when we have said that the Metropolitan Parks District was territorial, whatever else it might be. Starting with this proposition, the words just quoted “ until a new apportionment is made concerning the same,” must be taken not to fix a time at which all liability of Westwood will cease, but to imply that when a new apportionment is made Westwood will be included and will pay whatever it then is ordered to pay. This is implied by expressing that until that time it shall take its share of Dedham’s duty under the last one. The territorial limits of the district remain unchanged by a subdivision of a township within it.
We turn to the motion of the town of Brookline. It hardly is disputed that the Legislature had power to throw the expense of the metropolitan parks upon the towns and cities constituting the district. Kingman, petitioner, 153 Mass. 566, 572-575. Adams, petitioner, 165 Mass.497. Attorney General v. Williams, 174 Mass. 476, 478, 479. It is not disputed either that the *219Legislature might give to commissioners the power of apportionment given to these commissioners by the act of 1899. That is settled, and it is settled that the power may be granted with no more definite regulation for the commissioners’ action than that, as here, they shall determine the proportions “ in such manner as they deem just and equitable,” their award to be final when accepted by the court. Kingman, petitioner, 153 Mass. 566, 577, et seq. Adams, petitioner, 165 Mass. 497, 499. The characteristically clear and exhaustive judgment of Mr. Justice Charles Allen in the Kingman case brings out plainly the large latitude that must be allowed and that has been allowed in determining the weight which is to be given to particular considerations. In the present case the Legislature has adjudicated that half the expenses in question should fall on Boston, and half on the remaining territory designated. All that is left is the question, relatively one of detail, as to how the latter half should be apportioned. With regard to such a question the observations of Mr. Justice Allen apply with peculiar force.
It follows from what we have said that we should be slow to disturb an award except in the unlikely event of its appearing “ extravagant and unreasonable.” Nevertheless, as is pointed out in Kingman, petitioner, 153 Mass. 566, 579, the discretion given to the commissioners is not wholly arbitrary, but, as is stated in that case, is to be exercised under the supervision and subject to the sanction of this court. It is deemed of importance that the award is to take effect only when it shall have been accepted by the court, and it is concluded from that provision that the parties have a right to be heard, as they have been, upon the question of acceptance. But if the parties are to be heard, and' especially when the complaining party has called the attention of the commissioners by a request for a ruling to a proposition of law upon which it relies, we are of opinion that it is proper that the commissioners should report the grounds of their determination so far as to enable the court to see that no constitutional rights have been impaired, within the principles laid down in the Kingman case. Ex-cessive minuteness is unnecessary. Adams, petitioner, 165 Mass. 497, 501. The court is not to revise the judgment of the commis*220sioners but simply to see that in their award there has been no error of law. Old Colony Railroad, petitioner, 163 Mass. 356, 359. But it is not sufficient for the commissioners simply to report percentages and to certify that they deem them just and equitable. As has been the practice on fprmer occasions, the grounds of their judgment must be submitted to the court. State v. Mayor & Aldermen of Paterson, 8 Vroom, 412. See Wrentham v. Norfolk, 114 Mass. 555, 561.

Motion of town of Westwood overruled. Report recommitted.